 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   JOSEPH LEWIS,                                         Case No.: 19-cv-1313-CAB-WVG
10                                        Plaintiff,
                                                           ORDER GRANTING APPLICATION
11   v.                                                    FOR LEAVE TO PROCEED IN
                                                           FORMA PAUPERIS AND SUA
12   VETERANS VILLAGE OF SAN DIEGO
                                                           SPONTE DISMISSING COMPLAINT
     et al.,
13
                                      Defendants.
14
15
16
17         On July 15, 2019, Plaintiff, a non-prisoner, filed a complaint alleging violations of
18   42 U.S.C. § 1985(2), § 1985(3), and 29 U.S.C. § 701. [Doc. No. 1.] The Court reviews
19   Plaintiff’s complaint under 28 U.S.C. § 1915(e), as required when a plaintiff files a motion
20   to proceed in forma pauperis (“IFP”). Under this mandatory screening, the Court finds
21   that Plaintiff’s complaint does not sufficiently state a claim for relief. Thus, the Court
22   GRANTS Plaintiff’s IFP motion, [Doc. No. 2], DENIES as moot Plaintiff’s motion for
23   leave to appear for pretrial hearings telephonically, [Doc. No. 3], DENIES as moot
24   Plaintiff’s motion for court assisted service of summons, [Doc. No. 4], and DISMISSES
25   Plaintiff’s complaint with leave to amend.
26         I.     MOTION TO PROCEED IN FORMA PAUPERIS
27         Plaintiff moves to proceed IFP under 28 U.S.C. § 1915. All parties instituting any
28   civil action, suit, or proceeding in a district court of the United States, except an application

                                                       1
                                                                                   19-cv-1313-CAB-WVG
 1   for writ of habeas corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An
 2   action may proceed despite a plaintiff’s failure to prepay the entire fee only if the plaintiff
 3   is granted leave to proceed IFP under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169
 4   F.3d 1176, 1177 (9th Cir. 1999). All actions sought to be filed IFP under § 1915 must be
 5   accompanied by an affidavit, signed by the applicant under penalty of perjury, that includes
 6   a statement of all assets which shows inability to pay initial fees or give security. Civ LR
 7   3.2.a.
 8            Here, Plaintiff’s application demonstrates that Plaintiff lacks the financial resources
 9   to pay the filing fees and still afford the necessities of life. See Escobedo v. Applebees, 787
10   F.3d 1226, 1234 (9th Cir. 2015); see also 28 U.S.C. § 1915(a). Accordingly, the Court
11   GRANTS Plaintiff’s IFP motion.
12            Notwithstanding the foregoing, a complaint filed by any person seeking to proceed
13   IFP pursuant to 28 U.S.C. § 1915(a) is subject to mandatory and sua sponte review and
14   dismissal should the Court determine, inter alia, it is frivolous, malicious, or fails to state
15   a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl,
16   254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not
17   limited to prisoners.”). Congress enacted this safeguard because “a litigant whose filing
18   fees and court costs are assumed by the public, unlike a paying litigant, lacks an economic
19   incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.
20   Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324
21   (1989)).
22            “The standard for determining whether a plaintiff has failed to state a claim upon
23   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
24   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
25   1108, 1112 (9th Cir. 2012). To survive a motion to dismiss, the complaint must contain “a
26   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
27   R. Civ. P. 8(a)(2). “[A] complaint must contain sufficient factual matter, accepted as true,
28   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

                                                     2
                                                                                  19-cv-1313-CAB-WVG
 1   678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). Detailed
 2   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of
 3   action, supported by mere conclusory statements, do not suffice.” Id. Accordingly, the
 4   Court “may dismiss as frivolous complaints reciting bare legal conclusions with no
 5   suggestion of supporting facts . . . .” Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir.
 6   1984) (internal quotation omitted).
 7            II.    BACKGROUND
 8            According to the Complaint, Plaintiff Joseph Lewis was a participant in the
 9   residential treatment program at the Veterans Village of San Diego (“VVSD”) from
10   approximately September 1 to October 18, 2018. [Doc. No. 1 at 3.1] Plaintiff alleges there
11   were certain participants in the program that exhibited a pattern of harassment and bullying
12   of others which he reported to VVSD staff. [Id.] Some of these participants harassed
13   Plaintiff and the VVSD staff failed to intervene. [Id. at 5.] Plaintiff names as Defendants
14   VVSD, VVSD staff counselors Beverly Fisher, Oceana Connolley, and Raul, and San
15   Diego county counsel Raquel Young. After going to the emergency room at the VA
16   hospital in La Jolla per the request of Defendant Raul and Defendant Beverly, Plaintiff was
17   told by a psychologist he was being held on a 5150 court order against his will. [Id. at 5.]
18   Shortly after he was detained by the police. [Id. at 6.] Plaintiff alleges that the VVSD staff
19   counselors lured him to a VA hospital under the false pretense of a tinnitus evaluation with
20   plans to make false statements on federal property in attempts to bypass criminal law and
21   courts, and have him locked up without the ability to properly defend himself. [Id.]
22   Plaintiff further alleges that while he was in the psych ward San Diego county counsel
23   Defendant Raquel, coerced a VA psychologist to go into court and testify that he was a
24   threat to public safety because of his criminal background, which blocked his release from
25   the psych ward. [Id. at 7–8.] Plaintiff alleges that VVSD staff proceeded to discriminate
26
27
28   1
         Document numbers and page references are to those assigned by CM/ECF for the docket entry.

                                                        3
                                                                                       19-cv-1313-CAB-WVG
 1   against him because of an ear ringing problem he had and manifested stories and threats he
 2   never made. [Id. at 8.] According to the complaint, Defendants Beverly, Oceana, and Raul
 3   blamed another participant’s overdose on Plaintiff, “sold [him] down the river with
 4   fraudulent statements to have [him] locked in a psych ward, served protective orders, and
 5   had steady communications with the VA doctors and nurses” detrimental to his release,
 6   which were illegal HIPAA privacy violations. [Id. at 9.] Further, the complaint alleges
 7   Plaintiff received ineffective representation from the public defenders regarding his mental
 8   health hold. [Id.]
 9         III.   DISCUSSION
10         The Complaint purports to assert federal statutory claims under 42 U.S.C. § 1985
11   and 29 U.S.C. § 701. The factual allegations, however, do not support a plausible claim
12   under either statute.
13                A. 42 U.S.C. § 1985(2) and (3) Conspiracy Claims
14         The second clause of § 1985(2) provides a cause of action if: two or more persons
15   conspire for the purpose of impeding, hindering, obstructing, or defeating, in any manner,
16   the due course of justice in any State or Territory, with intent to deny any citizen the equal
17   protection of the laws, or to injure him or his property for lawfully enforcing, or attempting
18   to enforce, the right of any person, or class of persons, to the equal protection of the laws.
19   The first clause of § 1985(3) provides a cause of action for a private conspiracy to deny
20   equal protection of the laws. The second clause of § 1985(3) provides a cause of action for
21   a conspiracy: for the purpose of preventing or hindering the constituted authorities of any
22   State or Territory from giving or securing to all persons within such State or Territory the
23   equal protection of the laws. The third clause of § 1985(3) provides a cause of action for
24   a conspiracy to interfere with federal elections.
25         An allegation of some racial or class-based animus is an essential requirement for a
26   claim under the second clause of § 1985(2) and under § 1985(3). See Bretz v. Kelman, 773
27   F.2d 1026, 1029–30 (9th Cir. 1985); see also Griffin v. Breckenridge, 403 U.S. 88, 101–
28   102 (1971). Otherwise, the court explained, § 1985 would become a generalized federal

                                                   4
                                                                                19-cv-1313-CAB-WVG
 1   tort law to be invoked for any private tortious conspiracy. Id. at 101–102. To establish
 2   racial or class-based animus, a plaintiff must show “invidiously discriminatory motivation
 3   . . . behind the conspirators’ action.” Id. at 102. Here, it appears Plaintiff’s only plausible
 4   reference to an invidious discriminatory motivation on the Defendants’ part is due to the
 5   fact that he suffers from “a disability named Tenitus [sic], which is ringing of the ears.”
 6   [Doc. No. 1 at 3.] Plaintiff’s tinnitus is not a medical condition and is often a symptom of
 7   an underlying condition such as age-related hearing loss.2 The Court is not convinced that
 8   individuals with tinnitus qualify as a class for private civil rights conspiracy claims under
 9   § 1985 and finds no authority to the contrary. Even if individuals with tinnitus would
10   qualify as a class, Plaintiff makes no conceivable connection to his tinnitus being behind
11   the alleged motivations or actions of the Defendants beyond mere conclusory statements.
12   Plaintiff also fails to plead any facts linking the Defendants’ actions to a level of conspiracy
13   to deprive him of the equal protection of the laws. Accordingly, Plaintiff has failed to state
14   a claim under § 1985.
15                   B. 29 U.S.C. § 701 Rehabilitation Act
16            The Rehabilitation Act provides that “[n]o otherwise qualified individual with a
17   disability . . . shall, solely by reason of her or his disability, be excluded from the
18   participation in, be denied the benefits of, or be subjected to discrimination under any
19   program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). In order
20   to obtain relief under [this section], a plaintiff must show (1) that he is disabled within the
21   meaning of the act, (2) that he is “otherwise qualified” for the services sought, (3) that he
22   was excluded from the services sought solely by reason of his disability, and (4) that the
23   program in question receives federal financial assistance. See Dempsey v. Ladd, 840 F.2d
24   638, 640 (9th Cir. 1988). Similar to the analysis above for Plaintiff’s § 1985 claims,
25   Plaintiff has not convinced the Court he has an actual disability. Furthermore, Plaintiff
26
27
28   2
         https://www.mayoclinic.org/diseases-conditions/tinnitus/symptoms-causes/syc-20350156

                                                        5
                                                                                       19-cv-1313-CAB-WVG
 1   offers no facts to plausibly infer that he was excluded from the services sought “solely by
 2   reason of his disability,” which he claims is his tinnitus. Accordingly, Plaintiff has failed
 3   to state a claim under the Rehabilitation Act.
 4          IV.    CONCLUSION
 5          Plaintiff’s allegations are unintelligible, mostly conclusory, and fail to state a claim
 6   that is plausible. In addition, it appears that Plaintiff is to some extent appealing from some
 7   previous state court orders in relation to his 5150 hold and matters dealing with the San
 8   Diego county counsel. Plaintiff cannot appeal such orders, if any, using this federal
 9   lawsuit. For the foregoing reasons, it is hereby ordered that Plaintiff’s Motion to Proceed
10   IFP is GRANTED and the Complaint is DISMISSED without prejudice3 for failure to
11   state a claim pursuant to 28 U.S.C. §1915(e)(2)(B)(ii).
12          Plaintiff may file an Amended Complaint addressing the deficiencies stated by the
13   Court in this Order by August 26, 2019. Plaintiff’s Amended Complaint must be complete
14   in itself without reference to his original pleading. See S.D. CAL. CIVLR 15.1; Hal Roach
15   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n
16   amended pleading supersedes the original.”); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.
17   1987) (citation omitted) (“All causes of action alleged in an original complaint which are
18   not alleged in an amended complaint are waived.”).
19          It is SO ORDERED.
20   Dated: July 26, 2019
21
22
23
24
25
26
27   3
      In light of this ruling, Plaintiff’s Motion for Leave to Appear for Pretrial Hearings Telephonically
     [Doc. No. 3] and Plaintiff’s Motion for Court Assisted Service of Summons and Lawsuit [Doc. No. 4]
28   are DENIED as moot.

                                                        6
                                                                                        19-cv-1313-CAB-WVG
